Citation Nr: 0316435	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-06 866A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran reportedly had active service from October 28, 
1976 to October 31, 1985, and from March 11, 1986 to March 
31, 1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 determination by the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 2003, the veteran testified before 
the undersigned at a personal hearing held in Las Vegas, 
Nevada.  The case was certified to the Board from the Reno, 
Nevada RO.  


REMAND

In general, an individual may be entitled to educational 
assistance under Chapter 30 if he first entered on active 
duty as a member of the Armed Forces after June 30, 1985, or 
he was eligible for educational assistance allowance under 
Chapter 34 as of December 31, 1989.  38 U.S.C.A. § 
3011(a)(1); 38 C.F.R. § 21.7040.  In this case, the evidence 
of record indicates that the veteran first entered active 
duty in October 1976; therefore, he did not qualify for 
Chapter 30 educational benefits under 38 U.S.C.A. § 
3011(a)(1)(A).  Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), 
veterans, like the one in this case, with remaining Chapter 
34 eligibility may, under certain conditions, qualify for 
continued educational assistance under Chapter 30.  

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a).  In this case, the veteran served on active duty 
during the period between October 19, 1984, and July 1, 1985, 
but he did not continue on active duty without a break in 
service for three years after June 30, 1985.

Accordingly, the Board must consider the reasons for the 
veteran's discharge from service.  The Board observes that 
the veteran's DD Form 214 from his first period of service is 
not of record.  The Board has attempted to obtain this 
document in conjunction with the veteran's claims file.  
However, the only file of record is his education file.  As 
such, the Board must obtain his DD Form 214 from the National 
Personnel Record Center.  In the alternative, the veteran 
himself may submit this form, if he has a copy.  

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act (VCAA) was 
enacted.  The Board notes that it appears that the 
disposition of this claim will be based on the law, and not 
on the facts of the case.  Nevertheless, the appropriate 
actions should be undertaken to ensure that the directives of 
VCAA have been followed.  Disabled Am. Veterans v. Sec'y. of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The veteran should be advised of 
the evidence necessary to substantiate 
his claims, as well as what evidence he 
is to provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The veteran should be requested to 
submit a copy of his DD Form 214 for his 
period of service from October 28, 1976 
to October 31, 1985, if he has a copy.  

3.  If the veteran does not have a copy 
of his DD Form 214 for his period of 
service from October 28, 1976 to October 
31, 1985, the National Personnel Record 
Center should be contacted and requested 
to furnish this document.  

4.  Upon completion of the requested 
actions, the issue of on appeal should be 
readjudicated.  Thereafter, if the claim 
remains denied, the case should be 
returned after compliance with requisite 
appellate procedures to include an 
issuance of a supplemental statement of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by VA.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


